 FAURECIA EXHAUST SYSTEMS
 355 NLRB No. 124 
621
Faurecia Exhaust Systems, Inc. 
and
 International 
Union, United Automob
ile, Aerospace and Agri-
cultural Implement Workers of America, UAW, 
Region 2-B.  
Cases 8ŒCAŒ37192, 8ŒCAŒ37229, 
and 8ŒCAŒ37354 
August 26, 2010 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On April 2, 2008, Administrative Law Judge Ira San-
dron issued a decision, finding that the Respondent vio-
lated Section 8(a)(3) and (1) by suspending and warning 
employee Marvin Blue because he asked coworkers to 
obtain for him the names, addresses, and telephone num-
bers of unit employees, for use in a union organizing 

campaign.  On September 30, 2008, the Board issued a 
Decision and Order Remanding this finding to the judge 
for clarification and further 
consideration of the 8(a)(3) 
allegation under 
Wright Line
, 251 NLRB 1083 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 
989 (1982).
1 On October 30, 2008, the ju
dge issued the attached 
Supplemental Decision reaffirming his finding that Blue 
was disciplined in violation of Section 8(a)(3).  The Re-

spondent filed exceptions and 
a supporting brief, and the 
General Counsel filed 
an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision, supplemental 
decision, and the record in 
light of the exceptions and 
briefs and has decided to affirm the judge™s rulings, find-
ings,
2 and conclusions and to adopt the recommended 
Order in the Supplemental Decision. 
As set forth more fully in the judge™s decisions, Blue 
began soliciting employees to support the Union™s orga-

nizing efforts in December 2006.  The Respondent im-
mediately learned of Blue™s union activity, as evidenced 
by management emails stating that ﬁ[i]t was more of the 

same from [Blue],ﬂ that he had approached another em-
ployee about the union, and that ﬁthe conversation about 
unionization is now becoming an open conversation.ﬂ  

Those emails also discussed the need to investigate al-
                                                          
 1 Faurecia Exhaust Systems
, 353 NLRB 382, 384 (2008).  Having 
carefully considered the matter, we
 reaffirm the earlier decision to 
remand this issue to the judge for further consideration. 
2 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
leged employee complaints that Blue was ﬁcall[ing] and 
harass[ing . . . them] while pushing the praises of the 
[Union].ﬂ 
Blue continued to engage in union activity in April 
2007, by asking gap leaders Jennifer Samples and 
ﬁMeechyﬂ to obtain the name
s, addresses, and phone 
numbers of employees (contact information) who could 

be solicited to support the Union.
3  Samples reported 
Blue™s request to Plant Ma
nager Jack Caccioppo, who 
suspended Blue on May 11, pending an investigation. 
On May 16, Blue was recalled from suspension to a 
meeting with Caccioppo and 
Human Relations Director 
John Plenzler, where he was 
informed of the results of 
the investigation.  Plenzler to
ld Blue that he had violated 
three policies in the Employer handbook: the policy pro-

hibiting Harassment/Sexual Harassment, the Productive 
Work Environment Policy, and a policy entitled, ﬁPer-
sonnel Records.ﬂ  Plenzler to
ld Blue that the first two 
policies ﬁprohibit harassment, including misconduct 
which is pervasive and/or disrupts the work environment 
. . . [and y]ou violated these policies when you persis-

tently and improperly pressured a number of other em-
ployees to provide to you lists of employee names and 
phone numbers.ﬂ  With respect to the Personnel Records 

policy, Plenzler told Blue that this ﬁprotects the confi-
dentiality of employee records.  You have no right to 
such information from company records, and your ac-

tions threatened the privacy 
of your fellow employees as 
well as company policy.ﬂ 
The managers ended the meeting by warning Blue that 
further violations of these handbook policies would re-
sult in discipline, including possible discharge.  Blue did 
not lose pay or benefits as a result of his suspension, and 
he returned to work the next day. 
As recounted in our Decision and Order Remanding, 
the judge applied 
Wright Line
4 and found that the Gen-
eral Counsel established a pr
ima facie case that the Re-
spondent violated Section 8(a)(3) and (1) by suspending 

and warning Blue for requesting employee contact in-
formation from gap leaders Samples and Meechy.  353 
NLRB at 383.  The Respondent™s defense was that 

Blue™s conduct was not protected by Section 7, making 
his discipline lawful. 
                                                          
 3 All dates are in 2007, unless otherwise indicated. 
4 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  622 
The judge rejected the Respondent™s defense on two 
grounds.  First, he found that Blue™s request for the em-
ployees™ contact information was protected.  Alterna-
tively, he found that ﬁ[e]ven assuming arguendoﬂ that 

Blue™s conduct was unprotected, his discipline was still 
unlawful because it was motivated ﬁin substantial partﬂ 
by his union solicitations in December 2006, which were 

ﬁundeniably protected.ﬂ  In his supplemental decision on 
remand, the judge clarified his alternative rationale, stat-
ing that he rejected the Respondent™s 
Wright Line
 de-
fense as pretextual. 
We agree with the judge™s rationales for rejecting the 
Respondent™s 
Wright Line
 defense.  First, on the issue of  
whether Blue™s conduct was protected, the Board has 
held that employees are protected in requesting informa-

tion that is relevant to organizational purposes, even if 
the employer contends it is confidential.  See 
Mast Ad-
vertising & Publishing, Inc.
, 304 NLRB 819, 828 (1991).  
By contrast, where the information is surreptitiously 
taken, the employee conduct is unprotected.  
Ridgely 
Mfg. Co.,
 207 NLRB 193, 197 (1973). 
Blue™s conduct was plainly protected under that prece-
dent.  He merely requested, and did not surreptitiously 
take, the contact information of unit employees.  We 

reject the Respondent™s argum
ent that, by directing his 
request to ﬁfellow hourly employeesﬂ Samples and 
Meechy, and ﬁbypass[ing] 
managementﬂ officials who 
had the actual authority to grant his request for the con-
tact information, Blue™s conduct was ﬁsneaky,ﬂ surrepti-
tious, and, hence, unprotected
.  As noted by the judge, 
Blue explained that he as
ked Samples and Meechy for 
the contact information becaus
e, as gap leaders, they 
ﬁhad access, in the regular cour
se of their duties, to the 
office in which the records were kept.ﬂ  Further, there is 
no evidence that Blue asked Samples and Meechy to 

misappropriate the contact information or to obtain the 
records by disregarding any policy set forth in the Re-
spondent™s employee handbook. 
We conclude, therefore, in
 agreement with the judge, 
that Blue™s request for un
it employees™ contact informa-
tion, addressed to those whom he reasonably believed 

handled such requests, was protected by Section 7.  Con-
sequently, Blue™s request cann
ot serve as a legitimate 
basis for the Respondent™s 
Wright Line
 defense.  See 
generally 
Bowling Transportation, Inc., 
336 NLRB 393, 
395 (2001) (ﬁAn affirmative defense under 
Wright Line
 must be based on a lawful, legitimate reason for the chal-

lenged employment decision.ﬂ), enfd. 352 F.3d 274 (6th 
Cir. 2003), rehearing en banc denied (2004). 
We further agree with the judge™s alternative finding 
that, even assuming that Blue™s request for the contact 
information was unprotected, the Respondent™s asserted 
reliance on that request as the basis for Blue™s suspension 

was a pretext.  As reflected 
in the internal management 
emails discussed above, and the record, the Respondent 
was alarmed by Blue™s December 2006 union solicita-

tions, and believed he had resumed that activity in May 
2007.  The Respondent does 
not except to the judge™s 
finding that it harbored animus against Blue™s soliciting 

activity, and we agree with the judge that it was this ac-
tivity, rather than any purported concern over handbook 
policy violations, that caused the Respondent to disci-
pline Blue. 
In rejecting as pretextual 
the Respondent™s defense that 
it disciplined Blue for violating its handbook policies, we 
rely particularly on the judge™s finding that the Respon-
dent failed to show that Blue violated its harass-

ment/sexual harassment policy.  No employees, includ-
ing Samples and Meechy, testified that Blue harassed 
them in requesting contact information.  Further, the 

judge credited Blue that he ﬁmerely askedﬂ the gap lead-
ers for the informationŠﬁconduct which can hardly be 
deemed to amount to ‚haras
sment™ under any reasonable 
construction of the term.ﬂ  Thus, rather than rebut the 
General Counsel™s prima facie showing that Blue was 
disciplined in violation of Section 8(a)(3), the Respon-

dent™s proffer of pretextual
 reasons for the discipline 
constitutes additional proof that his discipline was 
unlawful
.  Metropolitan Transportation Services
, 351 
NLRB 657, 659 (2007).
5 In sum, we affirm the judge™s finding, for the reasons 
set forth above, that the Respondent has failed to sustain 
its Wright Line
 rebuttal defense that it would have disci-
plined Blue in the absence of his union soliciting activity.  

Accordingly, we adopt the judge™s finding the Respon-
dent violated Section 8(a)(3) and (1) of the Act. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge in his 
supplemental decision and or
ders that the Respondent, 
                                                          
 5 In adopting the judge™s finding that the Respondent™s 
Wright Line
 defense was pretextual, we do not rely
 on the factors of disparate treat-
ment and inadequate investigation.
 Contrary to the judge, we find no 
evidence that Blue was disparately 
disciplined; nor does the evidence 
establish that the Respondent suspen
ded him without adequately appris-
ing him of the alleged employee comp
laints against him and affording 
him an opportunity to respond. 
 FAURECIA EXHAUST SYSTEMS
  623
Faurecia Exhaust Systems, Inc., Toledo, Ohio, its offi-
cers, agents, successors, and assigns, shall take the action 
set forth in the Order. 
 Rudra Choudhury, Esq.
, for the General Counsel. 
Michael A. Snapper 
and Keith J. Brodie, Esqs. (Barnes & 
Thornburg LLP),
 of Grand Rapids, Michigan, for the Re-
spondent. SUPPLEMENTAL
 DECISION STATEMENT OF THE 
CASE IRA SANDRON, Administrative Law Judge.  I issued a deci-
sion in this matter on April 2, 2008.  In 353 NLRB 382 (2008), 
the Board remanded the case to 
me regarding Marvin Blue™s 
May 11, 2007 suspension and May 16, 2007 written warning,
1 which I found violated Section 8(a)(3) and (1) of the National 
Labor Relations Act (the Act).  The Board determined that my 
analysis regarding the General 
Counsel™s satisfaction of his 
initial burden under 
Wright Line2 was clear, but my 
Wright Line
 analysis in rejecting Responde
nt™s rebuttal defense was not 
(ﬁSpecifically, we cannot discer
n whether it is based on a dual-
motivation analysis or a pretext finding.ﬂ  Id. at 385.)  Thus, the 
Board remanded the case for the following sole and limited 
purpose:  [T]he judge should explain whic
h analytical framework under 
Wright Line
 he meant to apply [as to the second prong of 
Wright Line
], reanalyze the 8(a)(3) allegation under that 
analysis, and specify the evidence relied on in reaching that 
conclusion. 
 I will address only aspects of the case pertinent to the remand. 
Credibility 
Respondent did not elicit test
imony from any individuals 
whom Blue allegedly ﬁharassedﬂ
 by asking them to obtain em-
ployee information for the Union.
  Notably, one of those per-
sons was gap leader Jennife
r Samples, whom Respondent 
called as a witness.  She testif
ied about other matters but was 
asked no questions on this subj
ect.  Although I concluded that 
Samples was not a statutory s
upervisor, she had firsthand 
knowledge of the incidents on which Respondent based the 
imposition of discipline on Blue, and she would have been 
reasonably expected to testify 
for Respondent about them.  Her 
failure to do so raised the suspicion that her testimony would 
have been unfavorable to Res
pondent, and I therefore drew an 
adverse inference against Respondent on this issue.  See 
Palagonia Bakery Co.
, 339 NLRB 515, 538 (2003); 
Dalikichi 
Sushi, 335 NLRB 622, 622 (2001); 
International Automated 
Machines, 285 NLRB 1122, 1123 (1987), enfd. mem 861 F.3d 
730 (6th Cir. 1988). 
Blue was generally credible and 
consistent, and I credited his 
unrebutted testimony regarding the scope and nature of his 
activities. 
                                                          
 1 All dates hereinafter occurred in 2007, unless otherwise specified. 
2 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
Facts 
When Blue worked for a previous employer, he served as a 
shop steward for the Charging Party-Union (the Union).  He 
has been a welder for Respondent since June 2006, with Pro-
duction Supervisor Jeff Lovejoy hi
s immediate supervisor at all 
times.  In about October or November 2006, the Union con-
tacted Blue about organizing Respondent™s employees, and at 
around that time, he first talked 
to coworkers on the subject. 
The facts set out in the following two paragraphs are based 
on Blue™s unrebutted and credible testimony. 
In early 2007, Blue had a conversation in the parking lot 
with Samples and welder Eric Taylor, prior to the beginning of 
the shift.  Blue stated that 
he sometimes thought the employees 
needed a union.  Samples replie
d that if Site Manager Jack 
Caccioppo heard him talk abou
t unions, he could get termi-
nated. 
In early April, the Union asked Blue to obtain employees™ 
names and phone numbers.  Late
r that month, Blue asked 
ﬁMeechy,ﬂ the night-shift gap leader (whom Respondent no 
longer employs), if he could get such information for Blue to 
pass on to the Union.  Meechy said that he would try.  On or 
about May 9, Blue, in a telephon
e conversation, made the same 
request to Samples, who also re
plied that she would try.  He 
testified that he asked them because he trusted them and be-
lieved they had access to the information; to wit, in the regular 
course of their duties as gap leaders, they spent time in the su-
pervisors™ office. On the morning of May 11, at the conclusion of his morning 
break, Blue was called to a meeting in the conference room 
with Caccioppo, Lovejoy, and 
Quality Engineer Bryan Ken-
nedy.  Caccioppo stated that Bl
ue was suspended until further 
notice, for violating company policy by harassing people for 
names and phone numbers.  Caccioppo gave no specifics, and 
Blue denied any wrongdoing. 
On the morning of May 16, Lovejoy called Blue and told 
him to come to a meeting in the conference room that after-

noon.  Blue did so.  Present were Caccioppo and Lovejoy, with 
Human Resources (HR) Manager John Plenzler participating by 
conference call. 
Plenzler read Blue 
verbatim the contents of General Coun-
sel™s Exhibit 14, a memo dated May 16, 2007, from Plenzler to 
Blue, and signed by Plenzler and Caccioppo.  The memo states 
that management had received 
complaints regarding Blue™s 
behavior and the reque
sts he made of othe
r employees for em-
ployee lists and phone numbers.  
The matter was fully investi-
gated and the determination made
 that Blue had violated the 
following provisions of the handbook when he ﬁpersistently 
and improperly pressured a numbe
r of other employees to pro-
vide . . . lists of employee na
mes and phone numbersﬂ:  Section 
1.2Œharassment/sexual harassment, and section 1.3Œproductive 
work environment. Relevant portions of those sections are: 
  1.2ŒHarassment/Sexual Harassment; the opening para-
graph states that the Company ﬁhas established a strict pol-
icy prohibiting unlawful harass
ment (racial, national ori-
gin, color, disability, religious
, age, sexual, sexual orienta-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  624 
tion) of employees, including implied or expressed forms 
of sexual harassment. . . .ﬂ 
1.3ŒProduction Work Environment Policy; in particu-
lar, ﬁAny behavior that causes an intimidating, threatening 
or unsafe environment is unacceptable.  Examples of un-
acceptable behavior may includ
e the use of profanity, gos-
sip, and/or the spreading of rumors, physical intimidation, 
creation of unsafe conditions and mental harassment.ﬂ 
 Plenzler further stated that Blue™s ﬁattempts to obtain em-
ployee phone numbers was an attempt to violate section 1.10 of 
the handbook, which protects the 
confidentiality 
of employee 
records.  You have no right to such information from company 

records, and your actions threatened the privacy of your fellow 
employees as well as company policy.ﬂ 
Section 1.10 relates to personnel 
records.  The relevant para-
graph states, ﬁYour personnel record
 is considered confidential.  
Other than verification of em
ployment, personnel information 
will not be released to outside parties without your permission  
. . . .ﬂ Plenzler warned Blue that any further violation of those poli-
cies would subject him to disc
ipline up to and including termi-
nation, asked him to sign the me
mo, and stated he would have 
his job back.  Blue signed it.  
I credit Blue™s unrebutted testi-
mony that he then said he want
ed it on record that he supported 
the Union and knew his rights,
 and Plenzler acknowledged 
there was ﬁactivityﬂ in December 2006 and January, of which 
Blue was part.  Plenzler told Blue that he could return to work 
the following day and would be paid for the time he was sus-
pended.  Blue lost no pay or other benefits as a result of the 
suspension. 
The parties stipulated that Ge
neral Counsel™s Exhibit 18 is 
comprised of the only documents 
that Respondent furnished in 
response to the following porti
on of the General Counsel™s 
subpoena duces tecum:  all empl
oyees at the facility who were 
disciplined for harassment and/or sexual harassment during the 
period from July 26, 2005ŒJuly 26, 2007. 
Those documents show that 
only one employee other than 
Blue has been disciplined for su
ch reason:  Matt Kirshner, who 
in October 2006 received a 1-day suspension for making racist 
remarks to other employees.  Respondent provided no docu-
mentation that it has discipline
d anyone other than Blue for 
misconduct pertaining to the work environment or confidential-
ity of employee records. 
The parties stipulated that 
management knew of Blue™s un-
ion activities beginning on about December 13, 2006.  An 
email of that date from HR Manager Plenzler referred to Blue™s 
ﬁpersistenceﬂ in talking to ot
her employees about the Union, 
and reflected management
™s concern over this.
3 Soon afterward, Plenzler, by email dated December 19, 
2006, directed supervisors to 
investigate the ﬁcomplaintsﬂ 
against Blue.
4 In that email, he also stated that ﬁI would like to 
finalize a date to meet with 
the workforce regarding our Union 
Free Policy as this is heating up quickly.ﬂ 
On May 3, 2007, just 8 days before Blue™s suspension, Plen-
zler sent an email to Caccioppo entitled ﬁUnion Activity,ﬂ in 
                                                          
 3 See GC Exh. 5 at 1.  See also GC Exh. 6. 
4 GC Exh. 7. 
which he discussed reports of 
(unnamed) employees soliciting 
support for the Union and expresse
d his opinion that ﬁthe union 
is coming after us in strength.ﬂ
5 In an email dated May 15, 2007, after Blue™s suspension, 
Caccioppo advised Plenzler that regarding the third shift, Blue 
had been ﬁvery pro-Union in hi
s discussions and comments all 
the timeﬂ with one employee bu
t had not asked him for any 
information.6 Finally, Supervisor Eric Plenzl
er, in an email dated July 27, 
2007, to Supervisors Lovejoy and Tonia Carter, stated that a 
change in labeling employee lockers ﬁmay not be a good idea 
with all of the union stuff going on.  Marv [Blue] has already 
been disciplined for trying to get the names of all of the hourly 
people, why should we 
make it easier for him to obtain this 
information?ﬂ
7 Analysis and Conclusions 
The framework for analyzing alleged violations of Section 
8(a)(3) is Wright Line. 
 Under 
Wright Line
, the General Coun-
sel must make a prima facie showing sufficient to support an 
inference that the employee™s pr
otected conduct motivated an 
employer™s adverse act
ion.  The General Counsel must show, 
either by direct or circumstantial evidence, that the employee 
engaged in protected conduct, th
e employer knew or suspected 
the employee engaged in such 
conduct, the employer harbored 
animus, and the employer took act
ion because of this animus.  
The Board did not take issue with my analysis in concluding 
that the General Counsel established a prima facie case, and I 
will not repeat it here. 
Under Wright Line
, if the General Counsel establishes a 
prima facie case of discriminatory
 conduct, it m
eets its initial 
burden to persuade, by a prepo
nderance of the evidence, that 
protected activity was a motivating factor in the employer™s 
action.  The burden of persuasion then shifts to the employer to 
show that it would have taken th
e same adverse action even in 
absence of such activity.  
NLRB v. Transportation Management 
Corp., 462 U.S. 393, 399
403 (1983); 
Kamtech, Inc. v. NLRB
, 314 F.3d 800, 811 (6th Cir. 2002); 
SPO Good-Nite Inn, LLC,
 352 NLRB 268 (2008);
 Serrano Painting
, 332 NLRB 1363, 1366 (2000). As the Board stated in its remand, if the employer™s prof-
fered defenses are found to be a 
pretext, i.e., the reasons given 
for the employer™s actions are either false or not in fact relied 
on, the employer fails by defini
tion to show that it would have 
taken the same action for those reasons, and there is no need to 
perform the second part of the 
Wright Line
 analysis.  
SPO Good-Nite Inn, LLC,
 supra.  On the other hand, further analysis 
is required if the defense is one of ﬁdual motivation,ﬂ i.e., the 
employer defends that, even if an invalid reason might have 
played some part in the employ
er™s motivation, the employer 
would have taken the same ac
tion against the employee for 
permissible reasons.  
Palace Sports & Entertainment, Inc. v. 
NLRB, 411 F.3d 323, 223 (D.C. Cir. 2006). 
For the following reasons, I conclude that Respondent™s de-
fenses were a pretext and fail on that basis. 
                                                          
 5 GC Exh. 8. 
6 GC Exh. 9. 
7 GC Exh. 13 at 2. 
 FAURECIA EXHAUST SYSTEMS
  625
A series of internal company emails going back as far as De-
cember 2006 demonstrate Respondent™s ongoing hostility to-
ward Blue for his solicitation of coworkers to support the Un-
ion, as well as surveill
ance of his union activities. 
Respondent failed to offer any di
rect evidence in the way of 
testimony from purported complain
ants, even one who testified 
at the trial on other matters.  Respondent therefore failed to 
rebut Blue™s credited testimony 
that he merely asked two gap 
leaders for employees™ names and phone numbers with the 
avowed purpose of passing the information on to the UnionŠ
conduct which can hardly be deemed to amount to ﬁharass-
mentﬂ under any reasonable construction of the term. 
Respondent™s harassment/sex
ual harassment policy ad-
dresses ﬁunlawful harassment (racial, national origin, color, 
disability, religious, age, sexual,
 sexual orientation) of employ-
ees, including implied or expressed forms of sexual harassment. 
. . .ﬂ  Blue™s conduct did not fit 
within any of these categories.  
Thus, during the 2-year period from July 26, 2005ŒJuly 26, 
2007, Respondent disciplined only one other employee for 
violating its harassment/ sexual ha
rassment policy, and that was 
for making racist remarks.  The 
record further reflects that no 
employee other than Blue has been disciplined for breaching 
either Respondent™s confidential
ity or work environment poli-
cies. 
Respondent issued Blue a su
spension without providing him 
the specifics of the allegations against him or affording him an 
opportunity to respond.  This leads to the conclusion that man-
agement was not genuinely interested in what actually hap-
pened but was instead using alleged violations of company 
policy as a pretext.  See 
Diamond Electrical Mfg. Corp.
, 346 NLRB 857, 861 (2006); 
Joseph Chevrolet, Inc.
, 343 NLRB 7, 8 
(2004), enfd. mem. 162 Fed. App. 541 (6th Cir. 2006).  The 
written warning that followed the suspension must be consid-
ered part of the same chain of events and, by analogy to the 
ﬁfruit of the poisoned treeﬂ pr
inciple, was also tainted. 
Accordingly, I conclude that Respondent would not have 
suspended Blue on May 11, or is
sued him a written warning on 
May 16, in the absence of his pr
otected union activity, and that 
such adverse actions therefore violated Section 8(a)(3) and (1) 
of the Act. ORDER The Respondent, Faurecia Exha
ust Systems, Inc., Toledo, 
Ohio, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Issuing warnings to, suspending, or otherwise disciplin-
ing employees because they engage in activities on behalf of 
International Union, United Automobile, Aerospace and Agri-
cultural Implement Workers of America, UAW, Region 2-B, or 

any other labor organization. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of the Board™s Order, re-
move from its files any references to the May 11, 2007 suspen-
sion, and the May 16, 2007 written warning, issued to Marvin 
Blue, and within 3 days thereafter, notify him in writing that 
this has been done and that th
e suspension and warning will not 
be used in any way against him. 
(b) Within 14 days after service by the Region, post at its fa-
cility at Toledo, Ohio, copies of the attached notice marked 
ﬁAppendix.ﬂ8 Copies of the notice, on forms provided by the 
Regional Director for Region 8 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material. In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent
 at any time since May 11, 
2007. (c) Within 21 days after service by the Region, file with the 
Regional Director for Region 8 
a sworn certification of a re-
sponsible official on a form prov
ided by the Region attesting to 
the steps that the Respondent has taken to comply. 
APPENDIX 
NOTICE TO 
EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this no-
tice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties  WE WILL NOT
 issue you written warnings, suspend you, or 
otherwise discipline you because you engage in activities on 
behalf of International Union, United Automobile, Aerospace 
and Agricultural Implement Workers of America, UAW, Re-
gion 2-B, or any other labor organization. 
WE WILL NOT 
in any like or related manner interfere with, re-
strain, or coerce you in the exercise of your rights under Sec-
tion 7 of the Act, as set forth at the top of this notice. 
                                                          
 8 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  626 
WE WILL 
remove from our files any reference to the unlawful 
suspension and warning of Marvin
 Blue and, within 3 days 
thereafter notify him in writing that this has been done and that 
the suspension and warning will not be used against him in any 
way. 
FAURECIA EXHAUST 
SYSTEMS
, INC.  